
	
		II
		112th CONGRESS
		2d Session
		S. 3344
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Mr. Reed (for himself,
			 Mr. Durbin, Mr.
			 Johnson of South Dakota, Mr.
			 Whitehouse, and Mr.
			 Blumenthal) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To increase immunization rates.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Immunization Improvements Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Demonstration project to improve vaccination rates
				among Medicare beneficiaries.
					Sec. 3. Inclusion of recommended immunizations under part B of
				the Medicare program with no beneficiary cost-sharing.
					Sec. 4. Vaccine administration fees.
					Sec. 5. Improving vaccination rates among health care
				workers.
				
			2.Demonstration
			 project to improve vaccination rates among medicare beneficiaries
			(a)Authority To
			 conduct demonstration projectThe Secretary of Health and Human
			 Services (in this section referred to as the Secretary) shall
			 establish a demonstration project under title XVIII of the Social Security Act
			 to evaluate the ability of State and local health departments to act as
			 providers in the purchase and reimbursement of influenza and pneumococcal
			 vaccinations for Medicare beneficiaries.
			(b)Conduct
				(1)DurationThe
			 demonstration project under this section shall be conducted for a 3-year
			 period.
				(2)ScopeThe
			 demonstration project shall be conducted in up to 5 States, as determined by
			 the Secretary, based on consideration of the potential to result in the highest
			 percentage increase in influenza and pneumococcal vaccination rates among
			 Medicare beneficiaries in the State.
				(3)Consideration
			 of ongoing projectsIn establishing and conducting the
			 demonstration project under this section, the Secretary shall take into
			 consideration any States or local entities that have an ongoing demonstration
			 or memorandum of understanding with the Secretary to be reimbursed as a
			 Medicare provider for the cost of an influenza and pneumococcal vaccination
			 administered to a Medicare beneficiary.
				(4)Requirements
			 for participating statesUnder the demonstration project, each
			 participating State (or local government entity participating in the
			 demonstration project) shall meet the following requirements:
					(A)Contract with
			 multiple sources for the purchase of the influenza and pneumococcal vaccine for
			 purposes of the demonstration project based on population.
					(B)Purchase
			 influenza and pneumococcal vaccines using the authority provided under section
			 317 of the Public Health Service Act (42 U.S.C. 247b).
					(C)Distribute the
			 influenza and pneumococcal vaccine to participating physicians for furnishing
			 to Medicare beneficiaries at no cost to the physician or beneficiary.
					(D)Be a qualified
			 Medicare provider eligible for reimbursement under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.).
					(E)Establish a
			 formal agreement with other appropriate Medicare providers of services and
			 suppliers to participate in the demonstration project.
					(F)Collect such
			 information as the Secretary shall require on Medicare beneficiaries vaccinated
			 under the demonstration project in order to determine accurate reimbursement
			 for such vaccinations.
					(c)Administration
			 feesNothing in this section shall prevent a provider of services
			 or supplier under the Medicare program under title XVIII of the Social Security
			 Act who is participating in the demonstration project under this section from
			 receiving reimbursement under such program for the administration of an
			 influenza or pneumococcal vaccination.
			(d)No requirement
			 To participateNo provider in a participating State shall be
			 required to participate in the demonstration project under this section.
			(e)Funding for
			 education and outreach and vaccine distributionThe Secretary
			 shall provide for the transfer, out of amounts appropriated under section
			 1115A(f) of the Social Security Act (42 U.S.C. 1315A(f)), of—
				(1)$5,000,000, to
			 the Centers for Medicare & Medicaid Services Program Management Account for
			 purposes of distributing grants to States (or local government entities)
			 participating in the demonstration project under this section to promote the
			 annual vaccination of seniors against influenza and pneumococcal; and
				(2)such sums as may
			 be necessary to carry out the activity described in subsection
			 (b)(4)(C).
				(f)Prohibition on
			 use of funds for vaccine purchaseAmounts appropriated under
			 section 317 of the Public Health Service Act (42 U.S.C. 247b) may not be used
			 by a State (or local government entity) participating in the demonstration
			 project under this section to purchase influenza and pneumococcal vaccines
			 under subsection (b)(4)(B).
			(g)Definition of
			 medicare beneficiaryFor purposes of the demonstration project
			 under this section, the term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395 et seq.) and enrolled for benefits
			 under part B of such title, except such term does not include an individual
			 enrolled in a Medicare Advantage plan under part C of such title (42 U.S.C.
			 1395w–21 et seq.).
			(h)WaiverThe
			 Secretary may waive such provisions of titles XI and XVIII of the Social
			 Security Act as are necessary to carry out the demonstration project under this
			 section.
			(i)ReportNot
			 later than 12 months after the completion of the demonstration project under
			 this section, the Secretary shall submit to Congress a report on the
			 demonstration project. Such report shall contain the following
			 information:
				(1)The percentage of
			 Medicare beneficiaries vaccinated against influenza and pneumococcal by
			 providers participating in the demonstration project in each year in each
			 participating State.
				(2)The estimated
			 cost of the vaccinations (to the State and to the Medicare beneficiary) if they
			 had not been furnished under the demonstration project.
				(3)The estimated
			 actual cost of the vaccinations (to the State and to the Medicare beneficiary)
			 furnished under the demonstration project.
				(4)The difference
			 (if any) between the costs described in paragraphs (2) and (3).
				(5)Recommendations
			 for such legislation and administrative action as the Secretary determines
			 appropriate.
				3.Inclusion of
			 recommended immunizations under part B of the Medicare program with no
			 beneficiary cost-sharing
			(a)In
			 generalParagraph (10) of section 1861(s) of the Social Security
			 Act (42 U.S.C. 1395x(s)) is amended to read as follows:
				
					(10)vaccines
				recommended for routine use by the Advisory Committee on Immunization Practices
				(an advisory committee established by the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention) and their
				administration;
					.
				
			(b)Conforming
			 amendments
				(1)Section 1833 of the Social Security Act (42
			 U.S.C. 1395l) is amended, in each of subsections (a)(1)(B), (a)(2)(G),
			 (a)(3)(A), and (k), by striking 1861(s)(10)(A) or
			 1861(s)(10)(B) and inserting 1861(s)(10) each
			 place it appears.
				(2)Section
			 1842(o)(1)(A)(iv) of the Social Security Act (42 U.S.C. 1395u(o)(1)(A)(iv)) is
			 amended by striking subparagraph (A) or (B) of.
				(3)Section
			 1847A(c)(6) of the Social Security Act (42 U.S.C. 1395w–3a(c)(6)) is amended by
			 striking subparagraph (G).
				(4)Section
			 1860D–2(e)(1) of the Social Security Act (42 U.S.C. 1395w–102(e)(1)) is amended
			 by striking a vaccine and all that follows through its
			 administration) and.
				(5)Section
			 1861(ww)(2)(A) of the Social Security Act (42 U.S.C. 1395x(ww)(2)(A)) is
			 amended by striking Pneumococcal, influenza, and hepatitis B 
			 and inserting Any.
				(6)Section
			 1866(a)(2)(A) of the Social Security Act (42 U.S.C. 1395cc(a)(2)(A)) is amended
			 by striking 1861(s)(10)(A) and inserting
			 1861(s)(10).
				(c)Effective
			 dateThe amendments made by this section shall apply to vaccines
			 administered on or after January 1, 2013.
			4.Vaccine
			 administration fees
			(a)Review of
			 federally established maximum allowable administrative feesNot
			 later than 160 days after the date of enactment of this Act, the Administrator
			 of the Centers for Medicare & Medicaid Services and the Director of the
			 Centers for Disease Control and Prevention, jointly shall—
				(1)review the
			 regional maximum charge for vaccine administration for each State established
			 under the Vaccines for Children program under section 1928 of the Social
			 Security Act (42 U.S.C. 1396s) to determine the appropriateness and adequacy of
			 such rates;
				(2)update such
			 rates, as appropriate, based on the results of such review and taking into
			 account all appropriate costs related to the administration of vaccines under
			 that program; and
				(3)establish the
			 regional minimum charge for vaccine administration for each State pursuant to
			 section 1928(c)(2)(C)(iv) of such Act.
				(b)Establishment
			 of regional minimum charge for vaccine administration
				(1)In
			 generalSection 1928(c)(2)(C) of the Social Security Act (42
			 U.S.C. 1396s(c)(2)(C)) is amended—
					(A)in clause (ii),
			 by striking The provider may and inserting Subject to
			 clause (iv), the provider may; and
					(B)by adding at the
			 end the following new clause:
						
							(iv)For purposes of a provider who
				imposes a fee for the administration of a qualified pediatric vaccine, the
				State shall pay such provider an amount equal to the administrative fee
				established under the State plan, which shall not be less than the regional
				minimum charge for vaccine administration for such State, as established by the
				Secretary (in conjunction with the Director of the Centers for Disease Control
				and Prevention) and updated, as appropriate, based on appropriate costs related
				to administration of pediatric vaccines under this
				program.
							.
					(c)Federal
			 reimbursement for vaccine administration for non-Medicaid vaccine-Eligible
			 children
				(1)In
			 generalSection 1928 of the Social Security Act (42 U.S.C.
			 1396s), as amended by subsection (b), is further amended—
					(A)in subsection
			 (a)(1)(B), by inserting and is entitled to receive reimbursement for any
			 fee imposed by the provider for the administration of such vaccine consistent
			 with subsection (c)(2)(C) to a federally vaccine-eligible child who is
			 described in clause (ii), (iii), or (iv) of subsection (b)(2), after
			 delivery to the provider,;
					(B)in subsection
			 (a)(2), by adding at the end the following new subparagraph:
						
							(D)Reimbursement
				for vaccine administration for non-Medicaid eligible childrenThe
				Secretary shall pay each State such amounts as are necessary for the State to
				reimburse each program-registered provider in the State for an administration
				fee imposed consistent with subsection (c)(2)(C) for the administration of a
				qualified pediatric vaccine to a federally vaccine-eligible child who is
				described in clause (ii), (iii), or (iv) of subsection
				(b)(2).
							;
					(C)in subsection
			 (c)(2)(C) by adding at the end the following new clause:
						
							(v)In the case of a federally
				vaccine-eligible child who is described in clause (ii), (iii), or (iv) of
				subsection (b)(2), the State shall pay the provider an amount equal to the
				administration fee established under the State plan approved under this title
				for the administration of a qualified pediatric vaccine to a Medicaid-eligible
				child.
							.
					(D)by striking
			 subsection (g); and
					(E)in subsection
			 (h)(6), by striking a vaccine and inserting each vaccine
			 component.
					(2)Conforming
			 amendmentsSection 1928 of such Act (42 U.S.C. 1396s), as amended
			 by paragraph (1), is amended—
					(A)by redesignating
			 subsection (h) as subsection (g);
					(B)in subsection
			 (a)(1)(A), by striking (h)(8) and inserting
			 (g)(8); and
					(C)in subsection
			 (b)(2)(A)(iv), by striking (h)(3) and inserting
			 (g)(3).
					5.Improving
			 vaccination rates among health care workers
			(a)Hospital
			 requirements under medicareSection 1861(e) of the Social
			 Security Act (42 U.S.C. 1395x(e)) is amended—
				(1)in paragraph (8),
			 by striking ; and and inserting a semicolon;
				(2)by redesignating
			 paragraph (9) as paragraph (10);
				(3)by inserting
			 after paragraph (8) the following new paragraph:
					
						(9)develops an
				active surveillance program to track and record disaggregated influenza
				vaccination levels among health care workers, including vaccinations obtained
				outside of the facility, and reports those levels annually to the
				Secretary.
						;
				and
				(4)in the eighth
			 sentence, in each of subparagraphs (B) and (C), by striking paragraph
			 (9) each place it appears and inserting paragraph
			 (10).
				(b)Skilled nursing
			 facility and nursing facility requirements
				(1)Skilled nursing
			 facilitiesSection 1819(d)(3) of the Social Security Act (42
			 U.S.C. 1395i–3(d)(3)) is amended—
					(A)in subparagraph
			 (A), by striking , and and inserting a comma;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)develop an active
				surveillance program to track and record disaggregated influenza vaccination
				levels among health care workers, including vaccinations obtained outside of
				the facility, and report those levels annually to the
				Secretary.
							.
					(2)Nursing
			 facilitiesSection 1919(d)(3) of the Social Security Act (42
			 U.S.C. 1396r(d)(3)) is amended—
					(A)in subparagraph
			 (A), by striking , and and inserting a comma;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)develop an active
				surveillance program to track and record disaggregated influenza vaccination
				levels among health care workers, including vaccinations obtained outside of
				the facility, and report those levels annually to the
				Secretary.
							.
					
